 


114 HR 4038 EH: American SAFE Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 4038 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To require that supplemental certifications and background investigations be completed prior to the admission of certain aliens as refugees, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Security Against Foreign Enemies Act of 2015 or as the American SAFE Act of 2015.  2.Review of refugees to identify security threats to the United States (a)Background investigationIn addition to the screening conducted by the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered alien receives a thorough background investigation prior to admission as a refugee. A covered alien may not be admitted as a refugee until the Director of the Federal Bureau of Investigation certifies to the Secretary of Homeland Security and the Director of National Intelligence that each covered alien has received a background investigation that is sufficient to determine whether the covered alien is a threat to the security of the United States. 
(b)Certification by unanimous concurrenceA covered alien may only be admitted to the United States after the Secretary of Homeland Security, with the unanimous concurrence of the Director of the Federal Bureau of Investigation and the Director of National Intelligence, certifies to the appropriate Congressional Committees that the covered alien is not a threat to the security of the United States.  (c)Inspector general review of certificationsThe Inspector General of the Department of Homeland Security shall conduct a risk-based review of all certifications made under subsection (b) each year and shall provide an annual report detailing the findings to the appropriate Congressional Committees. 
(d)Monthly reportThe Secretary of Homeland Security shall submit to the appropriate Congressional Committees a monthly report on the total number of applications for admission with regard to which a certification under subsection (b) was made and the number of covered aliens with regard to whom such a certification was not made for the month preceding the date of the report. The report shall include, for each covered alien with regard to whom a certification was not made, the concurrence or nonconcurrence of each person whose concurrence was required by subsection (b).  (e)DefinitionsIn this Act: 
(1)Covered alienThe term covered alien means any alien applying for admission to the United States as a refugee who— (A)is a national or resident of Iraq or Syria; 
(B)has no nationality and whose last habitual residence was in Iraq or Syria; or  (C)has been present in Iraq or Syria at any time on or after March 1, 2011. 
(2)Appropriate Congressional CommitteeThe term appropriate Congressional Committees means— (A)the Committee on Armed Services of the Senate; 
(B)the Select Committee on Intelligence of the Senate;  (C)the Committee on the Judiciary of the Senate; 
(D)the Committee on Homeland Security and Governmental Affairs of the Senate;  (E)the Committee on Foreign Relations of the Senate; 
(F)the Committee on Appropriations of the Senate;  (G)the Committee on Armed Services of the House of Representatives; 
(H)the Permanent Select Committee on Intelligence of the House of Representatives;  (I)the Committee on the Judiciary of the House of Representatives; 
(J)the Committee on Homeland Security of the House of Representatives;  (K)the Committee on Appropriations of the House of Representatives; and 
(L)the Committee on Foreign Affairs of the House of Representatives.   Passed the House of Representatives November 19, 2015.Karen L. Haas,Clerk.  